Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/10/2021 has been entered.  Examiner has considered Applicant’s arguments and has decided to withdrawn the previous Non-Final Rejection and submit this Office Action in its place.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Norman (GB2076495A).
Claim 1:  Schwall discloses a fluid delivery system comprising a motor (see “motor” on page 1 of the Machine Translation Description of DE4314132A1) configured to provide rotational motion about a first axis (note axis through 21) to an eccentric (12) at a non-central location on the eccentric such that the eccentric rotates eccentrically 
Schwall’s assembly provides gaps in the direction of the pin along the coupler which might indicate movably coupling the pin such that its associated coupler can translate along a first direction corresponding to a length of the pin; however, this is not made explicit.  On the one hand, these gaps could allow rattling and wear between components during operation.  On the other hand, a gap could provide for some play to allow for tolerance discrepancies between the parts connected at the coupling.  Norman, however, teaches a novel joint idea which can utilize both of these features in the sense that it can both minimize the rattling caused by gaps while being functionally able to allow some translation along the pin direction.  Norman discloses a clevis joint using a pin (10) and coupler (6) arrangement in which the pin (30) is movably coupled (note gap space between 2 and 6 and the spring 16 whose inherent flexure can provide 
Claim 6:  Schwall and Norman teach the previous limitations.  Schwall further discloses that the rotary component comprises a crank mechanism (15/12) rotatably coupled to a gear assembly (note “gearbox” and “gear wheels” on page 4 of the Machine Translation Description of DE4314132A1).
Claim 7:  Schwall and Norman teach the previous limitations.  Schwall further discloses that the motor drives rotation of the gear assembly (see page 4 of the Machine Translation Description of DE4314132A1).
Claim 8:  Schwall and Norman teach the previous limitations.  Schwall further discloses that each of the first and second rollers comprises a ball bearing (45/46) configured to engage the first and second slots respectively (Figs. 4-5).
Claim 9:  Schwall and Norman teach the previous limitations.  Schwall further discloses that the alignment mechanism is configured to decrease a variance from a vertical plane that the reciprocating component travels during reciprocating motion (Figs. 1-2 and 4-5).
Claim 11:  Schwall and Norman teach the previous limitations.  Schwall further discloses that the reciprocating component comprises a piston (9) configured to pressurize a fluid in a hydraulic cylinder (7; see also page 1 of the Machine Translation Description of DE4314132A1).
Claim 28:  Schwall and Norman teach the previous limitations.  Schwall further discloses that the coupler directly couples to the reciprocating component (Examiner notes that coupler portion of 9 is directly attached to main body of 9).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Norman (GB2076495A) and in further view of Weaver (US 4,512,149).
Claim 4:  Schwall and Norman teach the previous limitations.  Schwall further discloses that the first slot (note one of 58) is disposed in a first housing portion (note one housing portion 56) and the second slot (note other of 58) is disposed in a second housing portion (note opposite housing portion 56 on other side of 24) that is opposite the first housing portion.
Schwall does not disclose for the slots to be blind.  However, Weaver teaches a pumping unit having rollers (98) situated in blind slots (90, see Figs. 3-4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include blind slots like those in Weaver into the apparatus of Schwall as the inclusion of a third wall in addition to the opposite walls upon which the roller moves will strengthen the slot and also prevent/reduce dust/debris from entering the slot and disrupting smooth operation of the rollers.
Claim 5:  Schwall, Norman and Weaver teach the previous limitations.  Schwall, as modified by Weaver, further teaches that the first slot and the second slot are sized to allow linear motion of the first and second roller substantially only along axes parallel to the second axis (see Figs. 2, and 4-5).
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Norman (GB2076495A) and in further view of Goertzen (US20130209297).
Claim 3:  Schwall and Norman teach the previous limitations.  Schwall does not disclose that the housing comprises a plastic material.  However, Goertzen teaches making a pumping apparatus housing using a plastic material (see paragraphs 65-66).  It would have been obvious before the effective filing date of the invention to a skilled artisan to make Schwall’s housing from plastic as suggested by Goertzen as the plastic material is inexpensive and easily molded/formed into complex shapes such as pump housings.
Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Norman (GB2076495A) and in further view of Paget (US 3,839,946).
Claim 10:  Schwall and Norman teach the previous limitations.  Schwall does not disclose that the coupler couples to the reciprocating component via a T-slot connection.  However, Paget teaches using a T-slot fitting (Fig. 1, note 16) between a coupler (14) and reciprocating component (15).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include fitting as taught by Paget into the apparatus of Schwall as the fitting allows easily separating out the piston from the coupler for repair/replacement.
Claim 27:  Schwall and Norman teach the previous limitations.  Schwall does not disclose that the coupler movably couples to the reciprocating component such that the coupler can translate along a second direction lateral to the first direction.  However, .
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Ashton (US 2,362,525) and Goertzen (US20130209297) and in further view of Norman (GB2076495A).
Claim 18:  Schwall discloses a fluid delivery system comprising a rotary component (15/24), a first portion (15) of the rotary component pivotally engaged with a rotational motion component (12); a coupler (9) configured to couple a second portion (24) of the rotary component to a reciprocal piston (8) such that the rotary component converts rotational motion of the rotational motion component to reciprocal motion of the reciprocal piston (Figs. 1-5); an alignment mechanism (Figs. 4-5) disposed in a housing (Figs. 1-2, note housing around 40/41) and configured to engage the coupler and reduce non-reciprocal motion of a portion of the coupler that couples to the reciprocal piston (Figs. 4-5), wherein the alignment mechanism comprises an alignment cavity (58) disposed in the housing (see Figs. 1-2, 5); a roller (note outer roll surface of 45/46) that engages the alignment cavity; and a pin (examiner considering 40/41 and associated inner bearing components of 45/46 as constituting the pin) that engages the coupler, the 
Schwall discloses that the pin engages the coupler at two points, one point on one side of the rotary component and the second point on the opposing side of the rotary component (see Figs. 4-5) but not the reversed situation, in which the pin engages the rotary component at two points, one point on one side of the coupler and the second point on the opposing side of the coupler.  Schwall, in effect, discloses the claimed invention except for a reversal of connections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the connections of the coupler and rotary component such that the rotary component contacts the pin at two points instead of the coupler, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Schwall does not disclose for the pin to engage one of a coupler and rotary component via a rolling bearing.  However, Ashton teaches a pin (43) which engages one of a coupler and rotary component (40) via roller bearing (42).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a roller bearing as taught by Ashton into the apparatus of Schwall to better reduce friction and wear between rotating parts.
Schwall does not disclose using a plastic housing.  However, Goertzen teaches making a pumping apparatus housing using a plastic material (see paragraphs 65-66).  It would have been obvious before the effective filing date of the invention to a skilled 
Schwall’s assembly provides gaps in the direction of the pin along the coupler which might indicate movably coupling the pin such that its associated coupler can translate along a first direction corresponding to a length of the pin; however, this is not made explicit.  On the one hand, these gaps could allow rattling and wear between components during operation.  On the other hand, a gap could provide for some play to allow for tolerance discrepancies between the parts connected at the coupling.  Norman, however, teaches a novel joint idea which can utilize both of these features in the sense that it can both minimize the rattling caused by gaps while being functionally able to allow some translation along the pin direction.  Norman discloses a clevis joint using a pin (10) and coupler (6) arrangement in which the pin (30) is movably coupled (note gap space between 2 and 6 and the spring 16 whose inherent flexure can provide some translational motion of 6) such that its associated coupler (6) can translate along a first direction corresponding to a length of the pin (10).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a spring as taught by Norman into Schwall’s coupling as is can both minimize rattling while still allowing some translational motion.
Claim 20:  Schwall, Ashton, Goertzen and Norman teach the previous limitations.  Schwall further discloses a fluid delivery system wherein the alignment mechanism reduces a side load on the reciprocal piston (Figs. 4-5, Examiner noting that the slot walls of 58 will be handling some of the side loading).
21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwall (DE4314132A1) in view of Paget (US 3,839,946) and in further view of Norman (GB2076495A).
Claim 21:  Schwall discloses a paint (see “paint” on page 1 of the Machine Translation Description of DE4314132A1) delivery system comprising a motor (see “motor” on page 1 of the Machine Translation Description of DE4314132A1) having a driveshaft (note portion of 12 outside of 1 in Fig. 2) that rotates; a housing (1) that is in a substantially fixed relationship with the motor; an eccentric (note 12/15/17 within housing 1) that is driven by the driveshaft eccentrically; a rotary component (24) that couples to the eccentric via a roller bearing (see Fig. 3), and is linearly driven by the eccentric in more than one direction (Figs. 1-5); an alignment mechanism (56/41/45/46), that couples the rotary component (24) to a reciprocating component (9), wherein the alignment mechanism translates substantially only the linear movement of the rotary component to the reciprocating component such that the reciprocating component moves along a first axis (Figs. 1-5, the axis along the reciprocating component’s path); the alignment mechanism comprising a coupler (40/41/45/46) that movably couples to the rotary component (24) and couples to the reciprocating component; and wherein the reciprocating component (9) couples to a piston (8) of a reciprocating piston paint pump (Figs. 1-5).
Schwall does not disclose a coupler arranged such that the coupler can translate relative to the rotary component along a second axis that is lateral to the first axis.  However, Paget teaches using a T-slot fitting (Fig. 1, note 16) between a coupler (14) and reciprocating component (15) and when connected together in the arrangement of 
Schwall also does not disclose a coupler arranged such that such that the coupler can translate relative to the reciprocation component in a third axis that is lateral to the first axis and different from the second axis.  Schwall’s assembly provides gaps in the direction of the pin along the coupler which might indicate movably coupling the pin such that its associated coupler can translate along a first direction corresponding to a length of the pin; however, this is not made explicit.  On the one hand, these gaps could allow rattling and wear between components during operation.  On the other hand, a gap could provide for some play to allow for tolerance discrepancies between the parts connected at the coupling.  Norman, however, teaches a novel joint idea which can utilize both of these features in the sense that it can both minimize the rattling caused by gaps while being functionally able to allow some translation along the pin direction.  Norman discloses a clevis joint using a pin (10) and coupler (6) arrangement in which the pin (30) is movably coupled (note gap space between 2 and 6 and the spring 16 whose inherent flexure can provide some translational motion of 6) such that its associated coupler (6) can translate along a first direction corresponding to a length of the pin (10) and, when impelemented in the arrangement of Schwall, will allow the coupler can translate relative to the reciprocation component in a third axis that is lateral to the first axis and different from the second axis.  It would have been obvious before 
Claim 22:  Schwall, Paget and Norman teach the previous limitations.   Schwall, as modified by Norman, further teaches that the alignment mechanism comprises a pin (41) that is received by an aperture (40) of the rotary component, wherein movement of the pin is restricted to movement along the first axis (Figs. 1-5).
Claim 23:  Schwall, Paget and Norman teach the previous limitations.  Schwall, as modified by Norman, further discloses that movement of the pin is restricted to movement along the first axis by a roller (45/46) coupled to the pin (Figs. 4-5).
Claim 24:  Schwall, Paget and Norman teach the previous limitations.  Schwall further discloses that the roller is disposed within a slot (Examiner viewing the cavity at the one side of the housing 1 where 56 resides as a kind of slot space) of the housing.  
Claim 25:  Schwall, Paget and Norman teach the previous limitations.  Schwall further discloses that the eccentric and rotary component are disposed within the housing (Figs. 1-2).
Claim 26:  Schwall, Paget and Norman teach the previous limitations.  Schwall further discloses that the alignment mechanism reduces side loading of the reciprocating component on the piston (Figs. 4-5, Examiner noting that the slot walls of 58 will be handling some of the side loading).

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746